IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,604-01


                        EX PARTE SONNY JOE ROBESON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. D-09-0946-SB-W-1 IN THE 391ST DISTRICT COURT
                          FROM TOM GREEN COUNTY


        Per curiam. Keller, P.J., concurs.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant, through appointed habeas counsel, contends that his ten-year sentence is unlawful.

The trial court, with the State’s agreement, recommends that habeas relief be granted. See Rawlings

v. State, 602 S.W.2d 268 (Tex. Crim. App. 1980). The findings and recommendation are supported

by the record. Relief is granted.
                                                                                                     2

          The judgment in Cause No. D-09-0946-SB in the 391st District Court of Tom Green County

is set aside, and Applicant is remanded to the custody of the Sheriff of Tom Green County to answer

the charges as set out in the indictment. See Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     December 20, 2017
Do not publish